DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JAMES M. HANSEN,
                             Appellant,

                                    v.

SHAWN MILLER, CRAFT MASTER CUSTOM POOLS, J. & J. HANSEN,
               INC., and REHANNON MILLER,
                          Appellees.

                              No. 4D21-2617

                               [May 5, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Steven J. Levin, Judge; L.T. Case No. 432018CA000398.

  R. Scott Clayton of Linkhorst & Hockin, P.A., Jupiter, for appellant.

   Jacob E. Ensor and Lauren A. Carroll of Ross Earle Bonan & Ensor,
P.A., Stuart, for appellee Shawn Miller.

PER CURIAM.

  Affirmed.

WARNER, LEVINE, and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.